Citation Nr: 0505338	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran active service from August 1952 to July 1955. 

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  At present, following a reopening of 
the appellant's claim of service connection for right ear 
hearing loss as described below, and as additional 
development is necessary with respect to the issues of 
service connection for left ear hearing loss and tinnitus, 
the case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

The Board notes that, in the February 2003 rating decision, 
the RO characterized the issue to reopen the claim of service 
connection for right ear hearing loss as such after reopening 
the issue, which was originally denied in September 1993.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right ear hearing loss. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a September 1993 rating decision, the RO originally 
denied the appellant's claim of service connection for right 
ear hearing loss.

3.  In a February 1998 rating decision, the RO declined to 
reopen the previously denied claim of service connection for 
right ear hearing loss.  Subsequently, in an April 2001 Board 
decision, the appellant was granted a reopening of his 
previously denied claim of service connection for right ear 
hearing loss, but the Board denied the claim on the grounds 
that the evidence did not show a nexus between the claim 
right ear hearing loss and service.  This decision is final.

4.  The evidence associated with the claims file since the 
April 2001 Board decision raises a reasonable possibility of 
substantiating the claim of service connection for right ear 
hearing loss. 


CONCLUSIONS OF LAW

1.  The April 2001 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the April 2001 Board decision 
is new and material and the claim of service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for right ear hearing loss, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the appellant's claim.  This is 
so because the Board is taking action favorable to the 
appellant in reopening the claim of service connection for 
right ear hearing loss, and the decision at this point poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a September 
1993 rating decision, the RO originally denied the 
appellant's claim of service connection for right ear hearing 
loss.  Subsequently, in a February 1998 rating decision, the 
RO declined to reopen the previously denied claim of service 
connection for right ear hearing loss.  However, in an April 
2001 Board decision, although the appellant was granted a 
reopening of his previously denied claim of service 
connection for right ear hearing loss, the Board denied the 
claim on the grounds that the evidence did not show a nexus 
between the claimed right ear hearing loss and service.  The 
veteran was informed of the decision that same month, and 
this Board decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, following the April 
2001 Board decision, the appellant submitted a statement in 
December 2002, which the Board is construing as his 
application to reopen the previously denied claim of service 
connection for right ear hearing loss.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 as in this case, separately 
defines "new" as not previously submitted and "material" 
as relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question becomes whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a), the version as of the regulatory 
change, are applicable in the appellant's case as the claim 
was filed (in December 2002) after August 29, 2001.    

As discussed above, in an April 2001 Board decision, the 
appellant was granted a reopening of his previously denied 
claim of service connection for right ear hearing loss, but 
the Board denied the claim on the grounds that the evidence 
did not show a nexus between the claimed right ear hearing 
loss and service.  Since the April 2001 Board decision, the 
evidence submitted by the veteran include medical evidence 
providing a nexus between service and the claimed hearing 
loss.

Specifically, the evidence includes a January 2003 statement 
from Watauga Hearing Conservation Inc., which indicates that, 
although the veteran was employed for 27 years with North 
American Rayon and was exposed to noise at the plant without 
hearing protection, it was more likely than not that the 
veteran's military noise exposure contributed to his hearing 
condition.  In addition, February 2004 and April 2004 
statements from M. Fagelson, Ph.D., indicate the veteran 
suffers from a hearing disability and tinnitus which began 
during the veteran's military service and are related to 
inner-ear damage incurred during service. 

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the April 2001 Board decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the 
veteran's right ear hearing loss may be related to his active 
service.  However, since the veteran was also exposed to 
noise without protection for 27 years after his discharge 
from service, the Board finds that additional development is 
necessary prior to full appellate adjudication of the claim 
of service connection for right ear hearing loss.

In sum, the Board finds that the evidence received since the 
final denial of the claim on appeal constitutes new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for right eat hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  As additional development is required 
prior to appellate adjudication, the case is remanded to the 
RO for additional development.


ORDER

New and material evidence having been received, the claim of 
service connection for right ear hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for right ear hearing loss, the Board now turns to the merits 
of the claim, as well as to the claims of service connection 
for left ear hearing loss and tinnitus.  As discussed above, 
pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio, supra, Charles, supra. 

In this respect, in the October 2003 substantive appeal, the 
veteran reports that he served in a "tank-armored outfit" 
in the Marine Corps, and that he was exposed to noise from 
weapons, including 90 millimeters cannon fire, 50 millimeters 
machine guns and 30 millimeters machine guns.  However, a 
review of the present record, including the veteran's DD Form 
214, has not provided sufficient information to verify the 
veteran's contentions with respect to this service and 
military occupational specialty (MOS).  As such, the RO must 
verify the veteran's periods of active service and his MOS(s) 
during service, and obtain his DA-20 and any other documents 
specifically indicating the type of service and duties he 
performed while in the military. 

Furthermore, the Board finds that the record does not include 
a VA medical opinion discussing the etiology of the claimed 
bilateral hearing loss and tinnitus specifically addressing 
the veteran's MOS and service duties, as well as his 27 year 
post-service history of noise exposure without protection 
while employed with North American Rayon, as required by 
Duenas v. Principi, 18 Vet. App. 512 (2004).  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the appellant due process of law, the RO 
should obtain the above discussed VA medical opinion.

Lastly, the RO should assist the veteran in obtaining any 
outstanding private and/or VA medical records not already 
contained within the claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who treated him for the claimed 
right and left ear hearing loss, and 
tinnitus since his discharge from service 
to the present.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

2.  The RO should request that the 
appellant provide information as to his 
dates of treatment at any VA medical 
facility, if any, for the claimed right 
and left ear hearing loss, and tinnitus 
since his discharge from service to the 
present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file, 
including any relevant records from the 
Mountain Home VA Medical Center.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2004)

3.  The RO must contact the appropriate 
authorities and verify all of the 
veteran's periods of active service and 
his Military Occupational Specialty(ies) 
during service.  In addition, the RO 
should obtain the veteran's personnel 
records, his DA-20 and any other 
documents specifically describing the 
types of duties he had during active 
service.

4.  Only after the development described 
above has been completed, the veteran 
should be scheduled to undergo a VA 
examination, conducted by an audiologist, 
to evaluate the nature, severity, and 
etiology of the claimed right and left 
ear hearing loss, and tinnitus.  If no 
such disorders are found by this 
examiner, the examiner should so 
indicate.  The RO should send the claims 
folder to the examiner for review.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorders.  The 
examiner should review all of the 
veteran's medical records and history, 
including the January 2003 statement from 
Watauga Hearing Conservation, and the 
February 2004 and April 2004 statements 
from M. Fagelson, Ph.D.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed right and left ear 
hearing loss, and tinnitus were incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or are otherwise related to 
his active service, including due to the 
veteran's military occupational 
specialties and duties.  The VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right and left ear 
hearing loss, and tinnitus are related to 
any post-service event(s) or diseases, 
including the aging process and the 
veteran's 27 year post-service history of 
noise exposure without protection while 
employed with North American Rayon.  If 
the etiology of the claimed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnosis are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for right ear hearing loss, left ear 
hearing loss, and tinnitus.  If the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
No action by the appellant is required until she receives 
further notice.  The purpose of this REMAND is to ensure 
compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


